Case: 08-51185      Document: 00512339655         Page: 1    Date Filed: 08/13/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                          FILED
                                                                        August 13, 2013
                                     No. 08-51185
                                                                         Lyle W. Cayce
                                                                              Clerk



UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

versus

ANTHONY JAMES KEBODEAUX, also known as Anthony Kebodeaux,

                                                 Defendant-Appellant.




                   Appeal from the United States District Court
                        for the Western District of Texas



                         ON REMAND FROM
              THE SUPREME COURT OF THE UNITED STATES

Before STEWART, Chief Judge, KING, JOLLY, DAVIS, JONES, SMITH,
GARZA, BENAVIDES, DENNIS, CLEMENT, PRADO, OWEN, ELROD,
SOUTHWICK, HAYNES, and GRAVES, Circuit Judges.*

PER CURIAM:

       This court reversed the conviction and rendered a judgment of dismissal.


       *
        Judge Higginson was not a member of the court when this case was submitted to the
court en banc and did not participate in the original en banc decision or in this decision.
    Case: 08-51185    Document: 00512339655     Page: 2   Date Filed: 08/13/2013

                                 No. 08-51185

United States v. Kebodeaux, 687 F.3d 232 (5th Cir. 2012) (en banc). The
Supreme Court reversed and remanded. United States v. Kebodeaux, 133 S. Ct.
2496 (2013).
      The defendant was convicted after a bench trial based on stipulated facts.
On appeal, he raised only the issue that the Supreme Court has now decided
adversely to him. No further proceedings are required. The judgment of convic-
tion is AFFIRMED.




                                       2